           Case 2:20-cv-00897-JLR-DWC Document 12 Filed 08/18/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10            JOSE DEMETRIO GONZALEZ                       CASE NO. C20-0897JLR
              VIVES,
11                                                         ORDER OF REFERENCE
                                  Plaintiff,
12                  v.

13
              AMERICAN SEAFOODS CO.,
14            LLC,

15                                Defendant.

16            This action is assigned to the Honorable James L. Robart, United States District
17   Judge. All future documents filed in this case must bear the cause number
18   C20-0897JLR-DWC. The court has reviewed the files and records herein and determined
19   that certain pretrial matters are appropriate to refer to a Magistrate Judge as described
20   below.
21            Pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule MJR 3, the court hereby
22   refers to Magistrate Judge David W. Christel all motions to amend or supplement the


     ORDER - 1
           Case 2:20-cv-00897-JLR-DWC Document 12 Filed 08/18/20 Page 2 of 3



 1   pleadings under Federal Rule of Civil Procedure 15, and all motions related to discovery

 2   disputes, including but not limited to motions to compel discovery, motions for a

 3   protective order related to discovery, and motions related to issues of privilege. See 28

 4   U.S.C. § 636(b)(1)(A); Local Rules W.D. Wash. MJR 3(a). Federal Rule of Civil

 5   Procedure 72(a) governs any objections to Magistrate Judge David W. Christel’s rulings

 6   concerning the above-described discovery motions. See Fed. R. Civ. P. 72(a); Local

 7   Rules W.D. Wash. MJR 3(b).

 8          Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court

 9   also hereby refers to Magistrate Judge David W. Christel for preparation of a report and

10   recommendation all motions (1) for a temporary restraining order pursuant to Federal

11   Rule of Civil Procedure 65(b); 1 (2) for judgment on the pleadings pursuant to Federal

12   Rule of Civil Procedure 12(c); (3) to dismiss pursuant to Federal Rule of Civil Procedure

13   12(b); and (4) for a default judgment pursuant to Federal Rule of Civil Procedure 55(b).

14   See 28 U.S.C. § 636(b)(1)(B); Local Rules W.D. Wash. MJR(a)(3). Federal Rule of Civil

15   Procedure 72(b) governs any further proceedings in this court after Magistrate Judge

16   David W. Christel files a report and recommendation. See Fed. R. Civ. P. 72(b); Local

17   Rules W.D. Wash. MJR 4(c).

18          Accordingly, the court ORDERS that the above-entitled action is referred to

19   Magistrate Judge David W. Christel for the specific purposes and types of motions

20   described herein. The court further DIRECTS and EMPOWERS Magistrate Judge David

21
            1
              For motions for a temporary restraining order, Magistrate Judge David W. Christel is
22   authorized to prepare the order as recommended for the undersigned’s signature.


     ORDER - 2
           Case 2:20-cv-00897-JLR-DWC Document 12 Filed 08/18/20 Page 3 of 3



 1   W. Christel to conduct hearings and make further necessary orders consistent with 28

 2   U.S.C. § 636, the local rules, and this order.

 3          Dated this 18th day of August, 2020.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
